Citation Nr: 1134794	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  05-06 757A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an effective date prior to July 28, 2002, for the award of Dependents' Educational Assistance (DEA) benefits, pursuant to Chapter 35 of Title 38, United States Code.


WITNESSES AT HEARING ON APPEAL

Appellant & Veteran


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

This appeal comes before the Board of Veterans' Appeals (Board) from September 2003 and February 2004 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York that denied the appellant entitlement to 38 U.S.C. § Chapter 35 benefits.  The appellant, who is the daughter of the Veteran, perfected an appeal to the Board.  In a September 2009 supplemental statement of the case (SSOC) and Certificate of Eligibility, the RO granted payment of DEA benefits to the appellant effective June 28, 2002.  As this represents a partial grant of the benefit sought (she is also seeking DEA benefits for her undergraduate studies dated from 1993 to 1998), the Board has recharacterized the issue as reflected on the title page.  

In October 2006, the Board remanded the claim to afford the appellant an opportunity to testify before a Decision Review Officer (DRO).  The transcript of the March 2009 DRO hearing is associated with the claims file.

The issue of entitlement to retroactive payment of DEA benefits under 38 U.S.C. Chapter 35 for the Veteran's ex-wife has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The appellant is the Veteran's daughter.  

2.  The appellant was born on June [redacted], 1970; she turned 18 years old in June 1988 and 26 in June 1996.

3.  A September 1999 rating decision assigned a 100 percent disability rating for the Veteran's service-connected post traumatic stress disorder (PTSD) effective April 1, 1990 and a December 1999 rating decision revised the effective date of the 100 percent rating to April 26, 1989.  

4.  An application for payment of DEA benefits was received by VA from the appellant on July 28, 2003, and the award of DEA benefits was granted to the appellant effective June 28, 2002.


CONCLUSION OF LAW

Chapter 35 DEA benefits may not be awarded prior to June 28, 2002.  38 U.S.C.A. § 5113 (West 2002 & Supp. 2010); 38 C.F.R. § 21.3041 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The United States Court of Appeals for Veterans Claims (Court), in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has held that the VCAA notice requirements apply to all elements of a claim.

The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); DelaCruz v. Principi, 15 Vet. App. 143 (2002) (VCAA not applicable where law, not the factual evidence, is dispositive); Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law); see also VAOPGCPREC 2-2004 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  Therefore, the Board finds that no further action is necessary under the VCAA because it is the law, not the evidence that is dispositive in regard to this claim.

The basic facts are not in dispute.  The appellant is the Veteran's daughter.  She was born on June [redacted], 1970.  The appellant turned 18 years old in June 1988 and 26 in June 1996.

By way of procedural background, a September 1989 rating decision granted service connection for PTSD and assigned a 30 percent evaluation, effective April 26, 1989 (the date of claim).  While the issue was on appeal, a September 1991 rating decision increased rating to 100 percent disabling from January 8, 1990 and 50 percent disabling from April 1, 1990.  In March 1998, the RO increased the rating to 70 percent effective January 15, 1998.  A hearing officer at the RO granted entitlement to a total disability rating for individual unemployability (TDIU), effective February 3, 1997.  In a September 1999 Board decision, implemented by a September 22, 1999 rating decision, the evaluation for PTSD was increased to 100 percent, effective April 1, 1990.  

The Veteran disagreed with the effective date of the rating and in a December 1999 rating decision, the RO revised the effective date of the 100 percent rating to April 26, 1989.  

On July 28, 2003, the appellant filed a claim for DEA benefits.  In her claim, a September 2004 statement, and at her March 2009 DRO hearing, she stated that her father was awarded retroactive benefits through the years while she was attending school.  She requested DEA benefits from 1993 to 1998 when she was 23 to 28 years old; and benefits from 2003 to 2005, when she was 33 to 35 years old.  

Along with her claim, she submitted two separate enrollment certificates that reflected enrollment at Greenfield Community College from September 1993 to May 1996.  She graduated with an Associate in Arts in Liberal Arts and Women's Studies.  She also attended the University of Massachusetts from September 1996 to May 1998 and received a Bachelor of Arts in Anthropology.  

A January 2004 letter from Goddard College Office of the Registrar revealed that the appellant was enrolled as a full-time student in the Master of Arts in Health Arts and Sciences program for the spring 2004 semester (from January to May 2004).  

In a statement received in July 2003 from the appellant's father, he indicated that had he been properly awarded a 100 percent permanent and total (P&T) disability as he should have been without going through an extremely lengthy appeal process, his daughter could have received educational assistance.  He requested that she be awarded benefits now or receive retroactive payment for her college loans.  

DEA benefits are provided pursuant to 38 United States Code, Chapter 35 to certain qualifying dependents of certain classes of veterans.  One such class of veterans is those who died of a service-connected disability, and one such qualifying group of dependents consists of the children of such veterans.  38 U.S.C.A. § 3501(a)(1)(A)(i).  Generally, the basic ending (delimiting) date for DEA benefits is the eligible child's 26th birthday.  38 U.S.C.A. § 3512 (a); 38 C.F.R. § 21.3040 (a), (b), (c).  

The delimiting date may be modified if certain circumstances occur between the eligible child's 18th and 26th birthdays.  These exceptions apply to children who are enrolled in an ongoing course of approved educational DEA benefits and, due to certain events, warrant an extension of their delimiting ending date as a result.  See 38 U.S.C.A. § 3512(a); 38 C.F.R. §§ 21.3040(d), 21.3041, 21.3043. 

The Board notes initially that, under the general provision, the appellant would not be entitled to DEA benefits because she was over the age of 26 at the time the Veteran was notified of the establishment of basic eligibility in September 1999. However, the law and regulations provide alternative provisions for establishing the commencing date when there has been an adjusted effective date, such as in this case. 

The assignment of an effective date for Chapter 35 educational assistance benefits shall, to the extent feasible, correspond to effective dates relating to awards of disability compensation. 38 U.S.C.A. 5113(a).  

Additionally, the governing regulation generally provides that the effective date for the commencing date of an award of Chapter 35 benefits (when the award is the first award for the program of education the eligible person is pursuing) will be determined based on the latest of the following dates: the beginning date of eligibility as determined by the applicable regulation (in this case, section 21.3041 pertaining to benefits for children of veterans); one-year prior to the date of claim as determined by § 21.1029(b); the date certified by the educational institution; or the effective date of the course approval, or one year before VA receives the approval notice, whichever is later.  38 C.F.R. § 21.4131(d)(1)(i).  However, 38 U.S.C.A. § 5113(b) provides that, under certain circumstances, VA may consider the individual's application as having been filed on the eligibility date of the individual, if that date is more than one-year before the date of the initial rating decision.  38 U.S.C.A. § 5113(b)(1).  

Specifically, the criteria for an earlier effective date require a showing that the claimant is an eligible person.  In order to be an eligible person, an individual must: (1) submit to VA an original application for DEA benefits within one year of the date VA made the rating decision; (B) claim such educational assistance for pursuit of an approved program of education during a period preceding the one-year period ending on the date on which the application was received; and (C) would have been entitled to educational assistance for such course pursuit if the individual had submitted an application on his or her eligibility date.  38 U.S.C.A. § 5113(b)(2). 

The term "initial rating decision" means with respect to an eligible person a decision made by VA that establishes (i) service connection for the death of the person from whom such eligibility is derived or (ii) the existence of the service-connected total disability permanent in nature of the person from whom such eligibility is derived, as the case may be. 38 C.F.R. § 5113(b)(3)(C).  An award of benefits pursuant to section 5113(b) is not mandated by statute, but based upon the use of 'may' in the statute, the decision to award benefits under this provision is expressly committed to the discretion of VA's Secretary.  Friedsam v. Nicholson, 19 Vet. App. 555 (2006). 

In addition, VA regulation provides that, when determining the commencement date when there has been an adjusted effective date for award of DEA benefits based on an original claim, VA will consider an eligible person's application as having been filed on his or her eligibility date if the eligibility date is more than one year before the date of the initial rating decision that establishes either that the veteran's death is service-connected or the veteran has a permanent and total disability; and the eligible person files his or her original application for DEA benefits with VA within one year of the initial rating decision; the eligible person claims education assistance for pursuit of an approved program of education for a period that is more than one year before the date VA receives his or her original claim; VA either received the original application on or after November 1, 2000, or received the original application and, as of November 1, 2000, either had not acted on it or had denied it in whole or in part but the claimant remained entitled to pursue available administrative and judicial remedies as to the denial; and the eligible person would have been eligible to DEA benefits if he or she had filed a claim on his or her eligibility date.  38 C.F.R. § 21.4131(e).  

Here, the "initial rating decision" referred to in the statute and regulation is the RO's September 22, 1999 rating decision issued to the Veteran on September 23, 1999.  There is no question that, in this rating decision, the Veteran was awarded a retroactive award of total and permanent disability due to PTSD effective April 1, 1990.  In a December 1999 rating decision, the RO revised the effective date of the 100 percent rating for PTSD to April 26, 1989.   

The appellant did not file her original claim for DEA benefits until July 28, 2003, more than three and a half years after notification of the initial rating decision.  In order to be an "eligible person" for an adjusted effective date for an award of DEA benefits, the law clearly requires that the individual's original application must be filed with VA within one year of the initial rating decision to receive.  Plainly the appellant's original application was untimely and, therefore, she is not an "eligible person" under the alternate provisions for establishing the commencing date of benefits under 38 U.S.C.A. § 5113(b); 38 C.F.R. § 21.4131(e).  Thus, entitlement an award of DEA benefits prior to July 28, 2002 is not warranted. 

The Board has also considered the appellant's March 2005 statement, in which she indicated under the "first finds" rule, since she was 18 years old on April 26, 1989, she should have two eligibility dates-either April 26, 1989 or December 17, 1999.  The term "first finds" is defined as the effective date of the rating or date of notification to the veteran from whom eligibility is derived establishing a permanent and total rating, whichever is more advantageous to the eligible person.  See Veterans Benefits and Health Care Improvement Act of 2000, Pub. L. No. 106-419, § 112, 114 Stat. 1822 (Nov. 1, 2000) (codified at 38 U.S.C.A. § 3512(a)(3), (d) (West 2002)).

However, a September 2009 SSOC and a September 2009 Certificate of Eligibility, notified that the appellant that she could choose the beginning date for her eight year period of eligibility and may elect any date between April 26, 1989 and September 22, 1999 (the date of the rating decision) or September 23, 1999 (the date of notification of the rating decision).  She was also notified that although she could choose her beginning date of eligibility, VA could not pay her DEA benefits prior to July 28, 2002.  This was because the appellant was not an "eligible person" for an adjusted effective date for award of DEA benefits, and the benefits could not be provided for training taken more than one year prior to the receipt of the claim (July 28, 2003).  If her original claim had been received within one year of the September 1999 initial rating decision, the regulations would have allowed VA to consider the appellant's claim to have been filed on the effective date of basic eligibility to Chapter 35 benefits (April 26, 1989).  

Additionally, the appellant was advised that VA chose a date in September 1999 as her start date to begin her eight year period of eligibility and that she had 60 days within the date of the September 2009 SSOC and Certificate of Eligibility to choose otherwise.  VA acknowledged that although it was unable to pay for her enrollments at Greenfield Community College and the University of Massachusetts, choosing the September 1999 date would be more advantageous for her and allow VA to consider payment for enrollment at Goddard College from 2004 to 2006.  Although the September 2009 SSOC and Certificate of Eligibility were returned as undeliverable, VA resent the documents to the appellant updated address along with a letter dated March 9, 2010 that advised her that the time limits (60 days) in which to respond began on the date of the March 9, 2010 letter.  No response has been indicated.  

The Board has considered the appellant's argument that benefits should be awarded from an earlier date because VA did not provide her with notice of her eligibility for benefits.  During her March 2009, DRO hearing, the appellant and the Veteran stated that they had never received notification that she was eligible for DEA benefits.  However, a September 23, 1999 letter that accompanied the September 1999 rating decision and informed the Veteran that his (then) wife was eligible for DEA benefits.  

Enclosed was a pamphlet, "summary of Education Benefits," which explained the program.  The Veteran was advised that to make a claim to complete the "Application for Survivors' and Dependents' Educational Assistance" and send it back to VA.  Additionally, the Veteran acknowledged that he did receive notification regarding his wife's eligibility.  Regardless, VA does not have the duty to provide personal notice of potential eligibility for VA benefits. Hill v. Derwinski, 2 Vet. App. 451 (1991); see also Lyman v. Brown, 5 Vet. App. 194 (1993).  

Indeed, regulations specifically applicable to Chapter 35 provide that VA's failure to give a claimant or potential claimant any form or information concerning the right to file a claim, or to furnish notice of the time limit for the filing of a claim, will not extend the time for filing.  38 C.F.R. § 21.1033(a).  There is no statutory or regulatory provision for any exceptions to the filing requirements that apply to this case.  Consequently, this argument is unprevailing.  See also Andrews v. Principi, 351 F.3d 1134, 1137-38 (Fed. Cir. 2003) (holding that the provisions of 38 U.S.C.A. § 7722(b) and (c)--which direct VA to distribute information pertaining to eligibility for benefits--are hortatory and cannot be relied upon to establish an effective date earlier than that otherwise permitted by statute); see Harvey v. Brown, 6 Vet. App. 416, 424 (1994) (holding that Chapter 30 benefits could not be awarded on the basis of the VA's failure to provide a veteran with accurate information pertaining to eligibility). 

In a similar case where the appellant began and completed educational endeavors without claiming assistance from VA, the Court held that the Secretary was precluded from reimbursing the appellant for his educational expenses without first putting VA on notice that such expectation existed, i.e., by filing an application.  Erspamer v. Brown, 9 Vet App 507, 510-11 (1996).  

The Court remarked that Chapter 35 benefits were instituted to provide dependents educational opportunities which would otherwise be impeded or interrupted for reason of the disability or death of a parent from a disease incurred in service, and to ensure that such dependents are aided in obtaining the education status which they might have aspired to and obtained but for the disability or death of such parent. Id, at 509.  

While the Board sympathizes with the difficulties the appellant experienced in pursuing her undergraduate education, the evidence establishes that she completed her undergraduate education over five years prior to her application for DEA benefits.  There is also no evidence here that the appellant had an expectation VA would pay for her education when she undertook her course of study, prior to her application for Chapter 35 benefits.  Rather, the first evidence of such an expectation consists of her July 2003 claim. 

In sum, the Board can find no provision in the law that would allow the appellant's claim to be granted.  Consequently, the appellant's request for retroactive payment of DEA benefits must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Where the law, and not the evidence, is dispositive of a claim, such claim should be denied because of the absence of legal merit or the lack of entitlement under the law.

To the extent that the appellant and/or the Veteran argues that the commencing date of benefits should be awarded prior to July 28, 2002, as the RO has acknowledged that the effective date of basic eligibility for DEA benefits could start on April 26, 1989, the Board finds the argument advanced to be couched in equity.  The Board is cognizant that this outcome if denying the appellant DEA benefits prior to July 28, 2002 appears to be harsh for the appellant, in that VA eventually recognized that her father was totally disabled for the bulk of her college years but because of the circumstances surrounding this case she cannot received Chapter 35 benefits for her undergraduate education for the time period between 1993 and 1998.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).  See also Erspamer, 9 Vet. App. at 511-12, which involved a somewhat similar situation.


ORDER

Entitlement to an effective date prior to July 28, 2002, for the award of Dependents' Educational Assistance (DEA) benefits, pursuant to Chapter 35 of Title 38, United States Code is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


